UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7217


GEORGE W. GANTT-EL,

                  Petitioner - Appellant,

             v.

RICKY ANDERSON,

                  Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Donald P. Dietrich,
Magistrate Judge. (1:09-cv-00040-UA-DPD)


Submitted:    November 19, 2009             Decided:   December 2, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George W. Gantt-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               George       W.     Gantt-El       seeks     to      appeal          the    district

court’s       orders       (1)     denying    him       leave      to        proceed      in     forma

pauperis       in    his     action    filed          pursuant     to        28    U.S.C.      § 2254

(2006),       and    ordering        him     to       pay   the     $5       filing       fee,      and

(2) granting him an extension of time to pay the fee.                                               Our

review     of       the     district       court       docket      sheet          and     Gantt-El’s

informal brief on appeal reveals that the filing fee was paid on

June    16,     2009.        Accordingly,          because        Gantt-El         has     paid     the

filing     fee,        we     deny     his        motion     for         a        certificate        of

appealability and dismiss the appeal as moot.                                 We deny leave to

proceed in forma pauperis on appeal and deny Gantt-El’s motion

for judicial notice.               We dispense with oral argument because the

facts    and    legal       contentions       are       adequately           presented         in   the

materials       before       the    court     and      argument         would       not     aid     the

decisional process.

                                                                                           DISMISSED




                                                  2